Judgments affirmed, with separate bills of costs to the respondents against the appellant. All concur. (The judgment awards damages to plaintiff and dismisses defendant’s counterclaim in an action to recover damages for personal injuries recovered against the owner of an automobile, on which defendant had written a policy of liability insurance, and *668the other judgment dismissed a claim on behalf of the insurance company against the owner for indemnification.) Present — Sears, P. J., Edgeomb, Thompson, Crosby and Lewis, JJ.